                                                                  1897
     Iandgat1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4               v.                             17 Cr. 686 (LAK)

5    JAMES GATTO, a/k/a "Jim,"
     MERL CODE,
6    CHRISTIAN DAWKINS,

7                    Defendants.

8    ------------------------------x

9                                              October 23, 2018
                                               11:24 a.m.
10
     Before:
11                        HON. LEWIS A. KAPLAN,

12                                             District Judge
                                                 and a Jury
13

14                               APPEARANCES

15   ROBERT S. KHUZAMI
          Acting United States Attorney for the
16        Southern District of New York
     BY: EDWARD B. DISKANT
17        NOAH D. SOLOWIEJCZYK
          ALINE R. FLODR
18        ELI J. MARK
          Assistant United States Attorneys
19
     WILLKIE FARR & GALLAGHER LLP
20        Attorneys for Defendant Gatto
     BY: MICHAEL S. SCHACHTER
21        CASEY E. DONNELLY

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
                                                         1898
     Iandgat1

1                          APPEARANCES (Cont'd)

2    NEXSEN PRUET LLC
          Attorneys for Defendant Code
3    BY: MARK C. MOORE
              -and-
4    MERL F. CODE

5    HANEY LAW GROUP PLLC
          Attorneys for Defendant Dawkins
6    BY: STEVEN A. HANEY

7

8    Also present:   SONYA JACOBS, Paralegal
                     SYLVIA LEE, Paralegal
9                    ANTHONY CASOLA, FBI

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
                                                                        1899
     Iandgat1

1               (Trial resumed; jury not present)

2               THE COURT:   Good morning.   I take it what I have in

3    front of me is the redacted superseder, is that right?

4               MR. DISKANT:   Yes, your Honor.

5               THE COURT:   OK.   And has it gone in yet?

6               MR. DISKANT:   It has.

7               THE COURT:   It has.   So let's mark it Court Exhibit J,

8    just for good order.

9               MR. DISKANT:   Thank you.

10              (Continued on next page)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                         1900
     Iandgat1b

1               (Jury present)

2               THE COURT:   Good morning, everyone.

3               THE CLERK:   Please be seated.

4               THE COURT:   The jury and defendants all are present.

5               Members of the jury, in just a second you will

6    continue your deliberations, and Andy will get you, if he

7    hasn't already, the lunch order forms and at some appropriate

8    time this afternoon, if you are still deliberating, the dinner

9    forms.

10              And so you shall resume your deliberations now.

11              THE CLERK:   Would the jury please come this way.

12              (11:26 a.m., the jury resumed deliberations)

13              THE COURT:   OK.   So the lunch break will be 12:45 to

14   2, and if we're still here, the dinner break from 6:30 to 7:30.

15              OK.   Thanks.

16              THE CLERK:   All rise.

17              (Recess pending jury verdict)

18              (2:49 p.m., jury not present)

19              THE COURT:   Well, the jury has been very quiet for two

20   days.    I knew that if I went out for a short walk, something

21   would happen.

22              So you have all seen the note, which has been marked

23   Court Exhibit K.    The jurors would like the black binders with

24   the transcript of conversations.

25              Anybody have any objection?


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                        1901
     Iandgat1b

1              MR. MOORE:   No, your Honor.

2              MR. HANEY:   No your Honor.

3              MR. DISKANT:   No, your Honor.

4              THE COURT:   OK.    Have you been through the binders?

5    You are all agreed that they now contain only exhibits that are

6    in evidence?

7              MR. DISKANT:   Your Honor, we're in the very last

8    stages of doing that, but I have no doubt we are going to reach

9    agreement within the next few minutes.

10             THE COURT:   OK.    Assuming that you reach agreement, is

11   there any need to bring them into the courtroom?

12             MR. DISKANT:   I don't think so, your Honor.

13             MR. SCHACHTER:     I don't think so, your Honor.

14             MR. MOORE:   No, your Honor.

15             THE COURT:   OK.    If there is no objection, I will have

16   Andy just wheel or otherwise transport them into the jury room

17   and leave them with them.      They, of course, have had all these

18   transcripts for two days already, but.

19             MR. MOORE:   The only thing we ask is if your Honor

20   would take another constitution at around 4:30.

21             THE COURT:   It is very tempting, but I think I

22   actually have another matter on at 4 or 4:30.

23             OK.   So that takes care of this case.    We are in

24   recess.

25             (Recess pending jury verdict)


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                          1902
     Iandgat1c

1              (5:51 p.m., jury not present)

2              THE COURT:   OK.    Be seated, folks.

3              Now, we have the note that you've seen, Court Exhibit

4    L, which says:    "Transcript of Gassnola testimony.     Two copies.

5    Starting with the 8/28/17 text with Gatto.        (Government Exhibit

6    107K-1)."

7              So, have you folks come to a view about what exactly

8    we should give them?

9              MR. DISKANT:   No, your Honor.    I think, from the

10   government's perspective, this is a little bit ambiguous.       It

11   is not clear whether they are asking for his direct testimony

12   or all of his testimony about the text, whether they are asking

13   for the balance of his direct from that point onward, whether

14   they are asking for the balance of everything from that point

15   onward.

16             I would tell the Court that that text does not come up

17   on cross-examination, it comes up briefly on direct, but that

18   if we gave them from that point on everything, it would be

19   almost 250 pages of testimony.

20             THE COURT:   So what does the government propose?

21             MR. DISKANT:   I think we need to ask the jury to

22   clarify what they are asking for.

23             THE COURT:   OK.    What is the defense point of view?

24             MR. SCHACHTER:     Your Honor, it's my view that it is

25   relatively unambiguous and that they want the transcript of the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        1903
     Iandgat1c

1    testimony starting --

2             THE COURT:   So in what degree is it ambiguous?

3             MR. SCHACHTER:     I'm sorry, your Honor. No, I meant

4    unambiguous.    I think they want his entire testimony starting

5    from that point, and I interpret this to be direct and cross

6    starting from this point, which is near the end of the direct

7    examination.    It is on transcript page 1015.   And so it would

8    be our proposal to prepare redacted transcripts of the

9    testimony, as they requested, from that point where it comes up

10   in the direct through the completion of the cross-examination

11   and redirect.

12            MR. MOORE:   I would concur.

13            MR. HANEY:   I would as well, your Honor.

14            MR. DISKANT:   Your Honor, it is extremely unusual that

15   the jury would ask for a very focused portion of the direct but

16   expect to receive the entirety of the cross if that were the

17   issue.

18            THE COURT:   OK.    I'm going to inquire.   We'll see what

19   they want.   Bring them in.

20            MR. DISKANT:   For what it's worth, your Honor, there

21   is also a redirect as well.

22            (5:55 p.m., jury present)

23            THE COURT:   The jurors and defendants all are present.

24            You may be seated.

25            Members of the jury, we have your note.      It is not


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                      1904
     Iandgat1d

1    clear to us.   Let me tell you the possibilities that have

2    occurred to us.   One is you want two copies of all of

3    Mr. Gassnola's testimony.    Option two is that you want two

4    copies of the portion of his testimony that starts with the

5    first reference to Government Exhibit 107K-1 and goes on

6    through the rest of it.    And the third is that maybe it's

7    somewhat less than the second alternative.

8             So, please go back in the jury room and tell us as

9    exactly as you can what you would like.    Send in another note.

10            (5:56 p.m., the jury resumed deliberations)

11            THE COURT:   Be seated, folks.

12            OK.   We will be in recess until we have another note.

13            (Recess pending jury verdict)

14            (7:48 p.m., jury not present)

15            THE COURT:   Who is bringing the bagels and coffee?

16            OK.   First of all, it has been brought to my attention

17   that when I read the last juror note, Court Exhibit M, I

18   inadvertently said Government Exhibit 107K-1.    I should have

19   said K-10.

20            Secondly, counsel have furnished us with two copies of

21   the requested testimony.

22            There is an intervening note, isn't there?

23            (The Court conferred with the Clerk)

24            MR. DISKANT:   Yes, your Honor.

25            THE COURT:   There is?


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
                                                                           1905
     Iandgat1d

1               MR. DISKANT:   Yes, your Honor.    We had asked them to

2    clarify.

3               THE COURT:   Yes.    Where is the note on the

4    clarification?

5               THE CLERK:   There were two notes.    L, that was the

6    first one.

7               THE COURT:   OK.    So L is the one that I referred to

8    before.    In any case, they both refer to 107K-10, not 107K-1.

9               So the first note was the ambiguous one.    And the

10   second note says:   "Please provide two copies of Gassnola's

11   testimony starting at the GX107K-10 exhibit through the end of

12   his testimony, only that portion."

13              And counsel, I take it, now agree that it is pages

14   1015 through 1258 of the transcript, with redactions, right?

15              MR. SCHACHTER:     Yes, your Honor.

16              MR. DISKANT:   Yes, your Honor.

17              THE COURT:   OK.    And so we have two copies.   We will

18   mark them Court Exhibit N1 and N2 arbitrarily, and we'll just

19   send them into the jury room.

20              Have we resolved with precision and certitude how late

21   we are staying tonight, or not?

22              THE CLERK:   The cars are coming between 8 and 8:30.

23              THE COURT:   We are sitting until 8:30, then.

24              So, we'll see what happens.

25              Anything else?     No?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        1906
     Iandgat1e

1               MR. DISKANT:   No, your Honor.

2               MR. MOORE:   No, your Honor.

3               THE CLERK:   All rise.

4               (Recess pending jury verdict)

5               (8:23 p.m., jury not present)

6               THE COURT:   Good evening.   Be seated, folks.

7               OK.   The jurors' transportation is here so I'm going

8    to send them home.

9               Let's bring them in.

10              (8:24 p.m., jury present)

11              THE CLERK:   Please be seated, everyone.

12              THE COURT:   OK.   The jurors and the defendants all are

13   present.

14              Folks, I'm told your transportation is here.     So,

15   we'll break now.    I'll see you 9:30 tomorrow morning and we'll

16   go from there.

17              You may depart, members of the jury, and the officers

18   will see that you get to your transportation.

19              (Jury not present)

20              THE COURT:   OK.   Anything else for me tonight?

21              MR. DISKANT:   No.

22              THE COURT:   Enjoy the rest of the evening, folks.

23              (Adjourned to 9:30 a.m. October 24, 2018)

24

25


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
